DETAILED ACTION
This office action is in response to communication filed on 2 December 2021.

Claims 1 – 7 and 9 – 16 are presented for examination.

The following is a FINAL office action upon examination of application number 16/466802.  Claims 1 – 7 and 9 – 16 are pending in the application and have been examined on the merits discussed below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the response filed 2 December 2021, Applicant amended claims 1 – 7 and 9 – 16.  Applicant cancelled claim 8.

Amendments to claims 1 – 7 and 9 – 16 are insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1 – 7 and 9 – 16 are maintained.

Response to Arguments
Applicant's arguments filed 2 December 2021 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 USC 101 rejection of all pending claims, Applicant argues that claims are not directed to the judicial exception of abstract ideas without significantly more.  Examiner respectfully disagrees.  Applicant feels that these claimed steps cannot be performed manually or in the mind, but Applicant has not actually claimed any specific technology performing any of their steps.  Time series data is obtained, but it is not clarified from where or how this data is obtained.  One could simply observe devices with a user and make notes about their movement and time associated.  Additionally, a person could easily make a simple determination about similarity without any technology, and then make some unknown output of that similarity determination.  A person making these mental determinations could merely say those determinations out loud and that is an output.  They could take pen to paper and do the same and it would still be a mental process devoid of technology.  Claims absolutely do not provide “a particular concrete solution to a problem” when there is no concrete solution claimed, and this would definitely monopolize any general observation and output method.  The devices claimed are those that are obtained data about and then a similarity between the two is determined.  Those devices are not claimed to be performing any function themselves.  They are merely actors being observed in the current claims.  As there is no specific technology claimed, there can be no improvement to technology.  One can determine if two entities are at a same position by merely looking at them.  Claims remain properly rejected under 35 USC 101 for being subject matter ineligible.

In the remarks regarding independent claims 1, 15, and 16, Applicant argues that Hada does not disclose the new limitations that describe two user devices and their positions to determine similarity.  Examiner agrees and the 35 USC 102 rejection is withdrawn.  However, a new art rejection under 35 USC 103 is made based on the new claim limitations.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 7 and 9 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite obtaining time series data associated with two user devices, determining similarity of positions of two user devices on basis of time-series data that can identify a movement state of each users, and outputting a result of determination of similarity. Dependent claims further narrow the abstract idea by describing what the determination is based on, including types of position and time series data, along with attributes for users. Determining similarity of positions of users is managing interactions between people and making an observation along with evaluation.  Managing 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 7 and 9 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2015/0278705 (hereinafter, Hada) in view of U.S. P.G. Pub. 2016/0192133 (hereinafter, Lynch).

Regarding claim 1, Hada teaches an information processing apparatus comprising a determination unit configured to determine similarity of a first user position of a first user device and a second user position of a second user device, wherein the similarity is determined based on: first time-series data associated with the first user device, and second time-series data associated with the second user device (¶ 25, “The first server 200 acquires a behavioral pattern of the user of the mobile information terminal 100 based on the behavioral data transmitted by the mobile information terminal 100 and the times transmitted by the mobile information terminal 100. Then, the first server 200 extracts a behavioral pattern similar to the behavioral pattern of the user from multiple behavioral patterns stored in a learning database 215.”) (¶¶ 86-87, “As illustrated in FIG. 10, first, the behavioral pattern matching unit 211 generates a behavioral pattern vector based on user's behavioral data received from the mobile information terminal 100. Then, the behavioral pattern matching unit 211 generates a behavioral characteristic vector corresponding to a time period up to the current time based on characteristic data received from the mobile information terminal 100 (in S011). Next, the behavioral pattern matching unit 211 searches multiple behavioral pattern vectors stored in the first table T1 of the learning database 215 and extracts, from the searched behavioral pattern vectors, a behavioral pattern vector satisfying a requirement for comparison of vectors (in S012).”) (Examiner note: a learning database of behavioral data is equivalent to user data, as that is what it is composed of).  
Hada does not explicitly teach that there are two devices that belong to users for positional sameness determination.  However, in the analogous art of location tracking for users, Lynch teaches two devices for positional sameness determination, and an output unit configured to output a result of the determination of that similarity (¶ 11, “The invention involves comparing location and time data for a first user with similar data from other users”) (¶ 37, “the method includes the steps of obtaining location and time data for each of a plurality of mobile electronic devices 2 where each mobile device 2 is associated with a respective user and to then compare or process said location and time data for at least two of said plurality of mobile electronic devices to determine that said at least two devices remain in close proximity to each other for a predetermined period of time and/or over a predetermined distance of travel. The predetermined amount of time and/or the predetermined amount of distance travelled may be set amounts applied to all users or may be set once the procedure is initiated taking into account specific information related to the specific users. It is envisaged that the method will enable a carpark managing entity to provide a priority service to high HOVs which is denied to vehicles occupied by only the driver.”) (Examiner note: providing service is equivalent to output).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the positional behavior information of Hada with user device positional information of Lynch.  This combination would have yielded a predictable result because Lynch adds the specificity of the data belonging to two or more people from their personal devices.  Both can determine similarities in positions over time, but Lynch merely adds the specificity of data from people at specified times.  

Regarding claim 2, Hada and Lynch teach the information processing apparatus according to claim 1.  Lynch teaches wherein the determination unit is further configured to determine the similarity based on the first time-series data associated with a specific area, and the second time-series data associated with the specific area (¶ 37, “the method includes the steps of obtaining location and time data for each of a plurality of mobile electronic devices 2 where each mobile device 2 is associated with a respective user and to then compare or process said location and time data for at least two of said plurality of mobile electronic devices to determine that said at least two devices remain in close proximity to each other for a predetermined period of time and/or over a predetermined distance of travel. The predetermined amount of time and/or the predetermined amount of distance travelled may be set amounts applied to all users or may be set once the procedure is initiated taking into account specific information related to the specific users. It is envisaged that the method will enable a carpark managing entity to provide a priority service to high HOVs which is denied to vehicles occupied by only the driver.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the positional behavior information of Hada with user device positional information of Lynch.  This combination would have yielded a predictable result because Lynch adds the specificity of the data belonging to two or more people from their personal devices.  Both can determine similarities in positions over time, but Lynch merely adds the specificity of data from people at specified times.  

Regarding claim 3, Hada and Lynch teach the information processing apparatus according to claim 1.  Hada teaches wherein the determination unit is further configured to execute a positional sameness determination on a first relative trajectory associated with the first time-series data of the first user device, and a second relative trajectory associated with the second time-series data of the second user device (¶ 64, “The behavioral characteristic vector is a vector having elements that represent characteristic values of the transitions between pairs of continuous behaviors. For example, if the number of steps from the “movement” to the “stop” is 40, a time period from the “stop” to the “upward movement” is 10 seconds, and a distance between the position of the mobile information terminal 100 at the time of the “upward movement” and the position of the mobile information terminal 100 at the time of “stop” is 8 meters, the behavioral pattern matching unit 211 assigns “40”, “10”, and “8” to characteristic values of the transitions. Then, the behavioral pattern matching unit 211 generates Vf=(40, 10, 8)T as a behavioral characteristic vector.”) (Examiner note: trajectory equivalent to vector).

Regarding claim 4, Hada and Lynch teach the information processing apparatus according to claim 1.  Hada teaches wherein the determination unit includes: a synchronization processing unit configured to execute a synchronization process between each of a first set of pieces of the first time-series data and a second set of pieces of the second time-series data, wherein the synchronization process is executed between the first set of pieces and the second set of pieces with a first specific piece of the first set of pieces of the first time-series data and a second specific piece of the second set of pieces of the second time-series data, and the first specific piece and the second specific piece correspond to determination targets; a deviation degree calculation unit configured to calculate a deviation degree of the synchronized first time-series data and the second time-series data; and a determination processing unit configured to determine the similarity based on the calculated deviation degree (¶¶ 91-93, “Next, the behavioral pattern matching unit 211 calculates a norm of the difference between the behavioral characteristic vector generated from the characteristic data of the behaviors of the user and corresponding to the time period up to the current time and a behavioral characteristic vector associated with the behavioral pattern vector for which the maximum inner product is calculated in the previous process and that is extracted from the first table T1 of the learning database 215 (in S015).  Next, the behavioral pattern matching unit 211 determines whether the norm of the difference between the behavioral characteristic vector generated from the characteristic data of the user and the behavioral characteristic vector calculated from the learning database 215 is smaller than a predetermined threshold (in S016). If the behavioral pattern matching unit 211 determines that the norm is not smaller than the threshold (No in S016), the behavioral pattern matching unit 211 determines that a behavioral pattern vector that is similar to the behavioral pattern vector generated from the behavioral data of the user or the behavioral pattern of the user is not registered in the learning database 215, and the behavioral pattern matching unit 211 terminates the matching process according to the embodiment.”).

Regarding claim 5, Hada and Lynch teach the information processing apparatus according to claim 4.  Hada teaches wherein the synchronization processing unit is further configured to: segment, by a specific scale unit, each of the first set of pieces of the first time-series data and the second set of pieces of the second time-series data into periods; normalize, for each of the periods, a scale of each of the first set of pieces of the first time-series data and the second set of pieces of the second time-series data; and align, for each of the periods, data start positions of one of the first set of pieces of the first time-series data with one of the second set of pieces of the second time-series data (¶ 98, “the position determining unit 213 first initializes the score values to 0 (zero). Then, the position determining unit 213 compares the space-specific information associated with the behaviors of the behavioral pattern recognized using the mobile information terminal 100 and corresponding to the time period up to the current time with the space-specific information acquired from the learning database 215. More specifically, if a WiFi MAC address that is included in the associated space-specific information is common to a MAC address acquired from the learning database 215, and an RSSI acquired from the mobile information terminal 100 is in the range between the minimum value and maximum value of the RSSIs acquired from the learning database 215, the position determining unit 213 sets a score value as a matching index to “+1” in order from the start point of the behavioral pattern recognized using the mobile information terminal 100 and corresponding to the time period up to the current time. The score values are calculated for all the behaviors that are the constituent elements of the behavioral pattern, and the total of the calculated score values is calculated.”).

Regarding claim 6, Hada and Lynch teach the information processing apparatus according to claim 1.  Hada teaches wherein the first time-series data is a detection value of an inertial sensor of the first user device, and the second time-series data is a detection value of an inertial sensor of the second user device (¶ 24, “the mobile information terminal 100 identifies behaviors of a user of the mobile information terminal 100 based on values detected by an acceleration sensor 106, a gyro sensor 107”).  Lynch teaches that there are two or more devices tracked (¶ 11, “The invention involves comparing location and time data for a first user with similar data from other users”) (¶ 37, “the method includes the steps of obtaining location and time data for each of a plurality of mobile electronic devices 2 where each mobile device 2 is associated with a respective user and to then compare or process said location and time data for at least two of said plurality of mobile electronic devices to determine that said at least two devices remain in close proximity to each other for a predetermined period of time and/or over a predetermined distance of travel. The predetermined amount of time and/or the predetermined amount of distance travelled may be set amounts applied to all users or may be set once the procedure is initiated taking into account specific information related to the specific users. It is envisaged that the method will enable a carpark managing entity to provide a priority service to high HOVs which is denied to vehicles occupied by only the driver.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the positional behavior information of Hada with user device positional information of Lynch.  This combination would have yielded a predictable result because Lynch adds the specificity of the data belonging to two or more people from their personal devices.  Both can determine similarities in positions over time, but Lynch merely adds the specificity of data from people at specified times.  

Regarding claim 7, Hada and Lynch teach the information processing apparatus according to claim 1.  Hada teaches wherein the first time-series data is a detection value of an environmental sensor of the first user device, and the second time-series data is a detection value of an environmental sensor of the second user device (¶ 35, “As the sensors, an illuminance sensor, a camera, a microphone, a barometer, and the like may be used”).
Lynch teaches that there are two or more devices tracked (¶ 11, “The invention involves comparing location and time data for a first user with similar data from other users”) (¶ 37, “the method includes the steps of obtaining location and time data for each of a plurality of mobile electronic devices 2 where each mobile device 2 is associated with a respective user and to then compare or process said location and time data for at least two of said plurality of mobile electronic devices to determine that said at least two devices remain in close proximity to each other for a predetermined period of time and/or over a predetermined distance of travel. The predetermined amount of time and/or the predetermined amount of distance travelled may be set amounts applied to all users or may be set once the procedure is initiated taking into account specific information related to the specific users. It is envisaged that the method will enable a carpark managing entity to provide a priority service to high HOVs which is denied to vehicles occupied by only the driver.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the positional behavior information of Hada with user device positional information of Lynch.  This combination would have yielded a predictable result because Lynch adds the specificity of the data belonging to two or more people from their personal devices.  Both can determine similarities in positions over time, but Lynch merely adds the specificity of data from people at specified times.  

Regarding claim 9, Hada and Lynch teach the information processing apparatus according to claim 1.  Lynch teaches further comprising an attribute identification unit configured to determine user attributes associated with the first user device and the second user device, where in the user attributes are determined based on absolute information at least the first user device and the second user device, and the first user position of the first user device is similar to the second user position of the second user device (¶ 11, “The invention involves comparing location and time data for a first user with similar data from other users”) (¶ 12, “providing data relating to an identity and/or an attribute of the object associated with the mobile electronic device”) (¶ 37, “the method includes the steps of obtaining location and time data for each of a plurality of mobile electronic devices 2 where each mobile device 2 is associated with a respective user and to then compare or process said location and time data for at least two of said plurality of mobile electronic devices to determine that said at least two devices remain in close proximity to each other for a predetermined period of time and/or over a predetermined distance of travel. The predetermined amount of time and/or the predetermined amount of distance travelled may be set amounts applied to all users or may be set once the procedure is initiated taking into account specific information related to the specific users. It is envisaged that the method will enable a carpark managing entity to provide a priority service to high HOVs which is denied to vehicles occupied by only the driver.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the positional behavior information of Hada with user device positional information of Lynch.  This combination would have yielded a predictable result because Lynch adds the specificity of the data belonging to two or more people from their personal devices.  Both can determine similarities in positions over time, but Lynch merely adds the specificity of data from people at specified times.  

Regarding claim 10, Hada and Lynch teach the information processing apparatus according to claim 1.  Lynch teaches further comprising an attribute identification unit configured to: identify a user attribute associated with each of the first user device and the second user device; and identify user behavior associate with each of the first user device and the second user device, wherein the user behaviour is identified based on: location attribute information that includes information associated with each of: a first user staying time at the first user position, and a second user staying time at the second user position, wherein the first user position is similar to the second user position, and a location attribute table that includes setting information associated with each of the first user staying time and the second user staying time (¶ 42, “the behavior recognizer 111 acquires, as the characteristic value, a time period from the start of the stop to the end of the stop.”) (¶ 64, “The behavioral characteristic vector is a vector having elements that represent characteristic values of the transitions between pairs of continuous behaviors. For example, if the number of steps from the “movement” to the “stop” is 40, a time period from the “stop” to the “upward movement” is 10 seconds, and a distance between the position of the mobile information terminal 100 at the time of the “upward movement” and the position of the mobile information terminal 100 at the time of “stop” is 8 meters, the behavioral pattern matching unit 211 assigns “40”, “10”, and “8” to characteristic values of the transitions. Then, the behavioral pattern matching unit 211 generates Vf=(40, 10, 8)T as a behavioral characteristic vector.”) (¶¶ 73-75, “The first and second tables T1 and T2 are stored in the auxiliary memory 203. The first and second tables T1 and T2 are acquired as learning data in advance. As illustrated in FIG. 7A, the first table T1 stores a behavioral pattern vector, a behavioral characteristic vector, and positional information for each of behavioral patterns. The positional information is a current position or target position (destination) estimated from each of the behavioral patterns of the user. The behavioral pattern vectors and the behavioral characteristic vectors are described later. As illustrated in FIG. 7B, the second table T2 stores space-specific information corresponding to nodes of a behavioral pattern digraph illustrated in FIG. 9. In an example illustrated in FIG. 7B, WiFi MAC addresses, WiFi SSIDs, and the maximum values and minimum values of WiFi RSSIs are monitored upon learning of the behavioral patterns and recorded in the second table T2. The behavioral pattern digraph is described later.”).
Lynch teaches that there are two or more devices tracked (¶ 11, “The invention involves comparing location and time data for a first user with similar data from other users”) (¶ 37, “the method includes the steps of obtaining location and time data for each of a plurality of mobile electronic devices 2 where each mobile device 2 is associated with a respective user and to then compare or process said location and time data for at least two of said plurality of mobile electronic devices to determine that said at least two devices remain in close proximity to each other for a predetermined period of time and/or over a predetermined distance of travel. The predetermined amount of time and/or the predetermined amount of distance travelled may be set amounts applied to all users or may be set once the procedure is initiated taking into account specific information related to the specific users. It is envisaged that the method will enable a carpark managing entity to provide a priority service to high HOVs which is denied to vehicles occupied by only the driver.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the positional behavior information of Hada with user device positional information of Lynch.  This combination would have yielded a predictable result because Lynch adds the specificity of the data belonging to two or more people from their personal devices.  Both can determine similarities in positions over time, but Lynch merely adds the specificity of data from people at specified times.  

Regarding claim 11, Hada and Lynch teach the information processing apparatus according to claim 10.  Hada teaches wherein the location attribute table includes: setting information corresponding to each of the first user staying time at the first user position and the second user staying time at the second user position, and a user staying time length associated with each of the first user device and the second user device (¶ 77, “As illustrated in FIGS. 8 and 9, the user of the mobile information terminal 100, (1) moves to an entrance of a building (50 steps), (2) stops in front of the entrance (for 5 seconds), (3) moves to a security gate after opening of an entrance door (20 steps), (4) stops in front of the security gate (for 5 seconds), (5) moves to an elevator after passing through the security gate (30 steps), (6) stops in front of the elevator (for 30 seconds), (7) moves into a box of the elevator after opening of an elevator door (5 steps), (8) stops within the box of the elevator (for 3 seconds), (9) is moved up by the elevator (30 meters), (10) stops at a certain floor (for 3 seconds), (11) moves to an office after opening of the elevator door (20 steps), (12) stops in front of the office (for 3 seconds), (13) moves to the user's desk after opening of an office door (5 steps), (14) stops in front of the user's desk (for 2 seconds), and (15) sits down at the user's desk.”).
Lynch teaches that there are two or more devices tracked (¶ 11, “The invention involves comparing location and time data for a first user with similar data from other users”) (¶ 37, “the method includes the steps of obtaining location and time data for each of a plurality of mobile electronic devices 2 where each mobile device 2 is associated with a respective user and to then compare or process said location and time data for at least two of said plurality of mobile electronic devices to determine that said at least two devices remain in close proximity to each other for a predetermined period of time and/or over a predetermined distance of travel. The predetermined amount of time and/or the predetermined amount of distance travelled may be set amounts applied to all users or may be set once the procedure is initiated taking into account specific information related to the specific users. It is envisaged that the method will enable a carpark managing entity to provide a priority service to high HOVs which is denied to vehicles occupied by only the driver.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the positional behavior information of Hada with user device positional information of Lynch.  This combination would have yielded a predictable result because Lynch adds the specificity of the data belonging to two or more people from their personal devices.  Both can determine similarities in positions over time, but Lynch merely adds the specificity of data from people at specified times.  

Regarding claim 12, Hada and Lynch teach the information processing apparatus according to claim 10.  Hada teaches wherein the attribute identification unit is further configured to update the location attribute table based on: information of at least one of the first user position of the first user device or the second user position of the second user device, wherein the first user position is similar to the second user position, and user behavior-related information associated with at least one of the first user device or the second user device (¶ 84, “Upon the learning of the behavioral pattern, the behavioral pattern vector Vp, the behavioral characteristic vector Vf, and space-specific information corresponding to the elements of the behavioral pattern vector, are stored as learning data in the learning database 215 in the form of the tables T1 and T2 illustrated in FIGS. 7A and 7B.”).

Regarding claim 13, Hada and Lynch teach the information processing apparatus according to claim 10.  Hada teaches wherein the attribute identification unit is further configured to identify a user social attribute associated with one of the first user device and the second user device, and the user social attribute based on a result of comparison between the location attribute information and the location attribute table (¶ 77, “(10) stops at a certain floor (for 3 seconds), (11) moves to an office after opening of the elevator door (20 steps), (12) stops in front of the office (for 3 seconds), (13) moves to the user's desk after opening of an office door (5 steps), (14) stops in front of the user's desk (for 2 seconds), and (15) sits down at the user's desk.”) (Examiner note: stopping at a particular location in an office indicates social attributes).

Regarding claim 14, Hada and Lynch teach the information processing apparatus according to claim 10.  Hada teaches wherein the attribute identification unit is further configured to identify a user social attribute associated with one of the first user device and the second user device, and the user social attribute is identified based on each of the location attribute information and a social attribute table that represents the user social attribute (¶ 77, “(10) stops at a certain floor (for 3 seconds), (11) moves to an office after opening of the elevator door (20 steps), (12) stops in front of the office (for 3 seconds), (13) moves to the user's desk after opening of an office door (5 steps), (14) stops in front of the user's desk (for 2 seconds), and (15) sits down at the user's desk.”) (Examiner note: stopping at a particular location in an office indicates social attributes).


Regarding claims 15 and 16, the claims recite substantially similar limitations to claim 1.  Therefore, claims 15 and 16 are similarly rejected for the reasons set forth above with respect to claim 1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/Primary Examiner, Art Unit 3623